           Case 1:19-cr-00869-ER Document 112 Filed 09/10/21 Page 1 of 16




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
UNITED STATES OF AMERICA,                                      :
                                                               :
                  - v.-                                        :     19 Cr. 869 (ER)
                                                               :
                                                               :
NEIL COLE,                                                     :
                                                               :
                           Defendant.                          :
---------------------------------------------------------------x




      GOVERNMENT’S PROPOSED EXAMINATION OF PROSPECTIVE JURORS




                                                              AUDREY STRAUSS
                                                              United States Attorney for the
                                                              Southern District of New York
                                                              Attorney for the United States of America



Scott Hartman
Noah Solowiejczyk
Andrew Thomas
Assistant United States Attorneys
       - Of Counsel -
            Case 1:19-cr-00869-ER Document 112 Filed 09/10/21 Page 2 of 16




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
UNITED STATES OF AMERICA,                                      :
                                                               :
                  - v.-                                        :   19 Cr. 869 (ER)
                                                               :
                                                               :
NEIL COLE,                                                     :
                                                               :
                           Defendant.                          :
---------------------------------------------------------------x


                              THE GOVERNMENT’S PROPOSED
                           EXAMINATION OF PROSPECTIVE JURORS

                   The Government respectfully requests the Court to include the following

 questions in its examination of prospective jurors pursuant to Rule 24(a) of the Federal Rules of

 Criminal Procedure.

                   The Court is requested to pursue more detailed questioning at the sidebar or in

 the robing room if a particular juror’s answer reveals that further inquiry is appropriate and, in

 such an instance, to conclude with an inquiry as to whether the particular fact or circumstance

 would influence the juror in favor of or against either the Government or the defendant, or

 otherwise affect the juror’s ability to serve as a fair and impartial juror in this case.

                                              INTRODUCTION

                 This is a criminal case. The defendant on trial, NEIL COLE, has been charged

with the commission of federal crimes in an Indictment filed by a Grand Jury sitting in this

District.

                 The Indictment is not evidence itself. It simply contains the charges that the

Government is required to prove to the satisfaction of the trial jury beyond a reasonable doubt.


                                                         2
          Case 1:19-cr-00869-ER Document 112 Filed 09/10/21 Page 3 of 16




Those of you selected to sit on this jury will receive a detailed explanation of the charges at the

conclusion of the case, but I would like to give you a brief summary of the charges so that we

can determine whether there is anything about the charges that would make it impossible or

difficult for you to sit as a fair and impartial juror.

                The Indictment contains ten counts or “charges.” Specifically, Count One of the

Indictment charges that, from at least in or about 2013 through in or about 2015, COLE

participated in a conspiracy with three objects: first, to commit securities fraud; second, to make

false filings with the United States Securities and Exchange Commission, or “SEC” in SEC

filings regarding Iconix Brand Group, Inc. (“Iconix”), a publicly-traded company of which Cole

was the chief executive officer; and, third, to make or cause others to make false statements to

Iconix’s auditors.

                Count Two of the Indictment charges that, from at least in or about 2013 through

in or about August 2015, COLE committed securities fraud. We call this a substantive count, as

opposed to the conspiracy to commit various offenses alleged in Count One. At the end of the

trial, I will provide you with more detailed instructions on the difference between conspiracies

and substantive charges.

                Counts Three through Eight of the Indictment each charge that the defendant

made false statements in documents that Iconix filed with the SEC. Count Three relates to

Iconix’s second quarter 2014 press release on Form 8-K. Count Four relates to Iconix’s second

quarter 2014 quarterly report on Form 10-Q. Count Five relates to Iconix’s third quarter 2014

press release on Form 8-K. Count Six relates to Iconix’s third quarter 2014 quarterly report on

Form 10-Q. Count Seven relates to Iconix’s 2014 year-end press release on Form 8-K. Count

Eight relates to Iconix’s 2014 annual report on Form 10-K.
                                                 3
         Case 1:19-cr-00869-ER Document 112 Filed 09/10/21 Page 4 of 16




       Count Nine of the Indictment charges that, from at least in or about 2013 through at least

in or about 2015, the defendant misled the conduct of audits.

       Count Ten of the Indictment alleges that, from at least in or about 2014 through at least in

or about 2015, the defendant conspired to destroy, alter, and falsify records in a federal inquiry

conducted by the Securities and Exchange Commission Division of Corporate Finance.

       The Indictment alleges that the conspiracy charged in Count One, the substantive

securities fraud offense charged in Count Two, the false statements in SEC filings charged in

Counts Three through Eight, the misleading the conduct of audits charged in Count Nine, and the

conspiracy charged in Count Ten relate to an alleged fraud scheme in which the defendant and

others caused Iconix to report, in public filings with the SEC and to the investing public, falsely

inflated revenue and earnings per share figures to the investing public.



               Does any juror have any personal knowledge of the charges in the Indictment in

this case? Has any juror read or heard anything about this case? If so, is there anything such a

juror has read or heard that would cause him or her to feel that he or she cannot decide the fact

issues of this case fairly and impartially?



                                    NATURE OF CHARGES

               1.      You will hear evidence in this case regarding a fashion company called

Iconix Brand Group, Inc. Do any of you have familiarity with that entity? Do any of you work

in, or have any close relatives or friends who work in, the fashion industry? Will anything about

your knowledge of Iconix or your exposure to the fashion industry affect your ability to be fair

and impartial in this case?
                                                 4
         Case 1:19-cr-00869-ER Document 112 Filed 09/10/21 Page 5 of 16




                2.        You will also hear evidence about shares of stock and the rules that govern

the information that companies such as Iconix must provide to the SEC about their business

operations and financial performance. Is there anything about your own investment experience,

or your views on the securities industry more broadly, that will affect your ability to be fair and

impartial in this case?

                3.        Have any of you lost money from your investments due not to market

forces or other innocuous reasons, but instead due to fraudulent conduct? Will your past

investment experience affect your ability to be fair and impartial in this case?

                4.        Have any of you worked in the securities industry? Will your experience

in the securities industry affect your ability to be fair and impartial in this case?

                5.        Have any of you worked in accounting or a company’s finance,

compliance or accounting departments? Or had responsibilities that included financial

reporting? Would your experience in those positions affect your ability to be fair and impartial

in this case?

                6.        Do any of you feel that you have strong policy views on the crimes

charged in the Indictment that would make it difficult for you to follow my instructions on the

law and to base your verdict solely on the evidence in this case?

                7.        Do you have an opinion that conspiracy should not be a crime? Do you

have an opinion that securities fraud or making false and misleading filings with the SEC or

making false statements to auditors should not be crimes? Do any of you have any opinion about

the enforcement of federal criminal laws relating to conspiracy, securities fraud, or false and

misleading SEC filings that might prevent you from being fair and impartial in this case?


                                                   5
           Case 1:19-cr-00869-ER Document 112 Filed 09/10/21 Page 6 of 16




                          ABILITY TO BE FAIR AND IMPARTIAL

               8.      Do you or does a relative or close friend work for or with any federal, state

or local law enforcement agency, such as the Federal Bureau of Investigation (“FBI”), the police

or sheriff’s department, district attorney’s office, the United States Attorney’s Office or the

SEC?

               9.      Do you or any of your relatives or close friends work for a criminal

defense lawyer or private investigator?

               10.     Are you or do you have any close relatives or friends who are judges, law

clerks, court attendants, court clerks, other types of court personnel, probation officers, or

persons connected with any correctional institution, jail or penitentiary?

               11.     Have you ever been involved, or do you expect to become involved, in

any legal action or dispute with the United States or any agency, officer, or employee of the

United States, including the FBI or the SEC, or have you had any financial interest in such a

dispute?

               12.     Have you – either through any experience that you have had, or anything

that you have seen or read – developed any bias or prejudice, either for or against, the SEC or the

United States Attorney’s Office? Any other federal, state, or local law enforcement agency?



            EXPERIENCE AS A WITNESS, DEFENDANT OR CRIME VICTIM

               13.     Have any of you, or any of your relatives or close friends, ever been

involved or appeared as a witness in any investigation by a federal or state grand jury, or by a

Congressional or state legislative committee, licensing authority, or governmental agency?


                                                  6
         Case 1:19-cr-00869-ER Document 112 Filed 09/10/21 Page 7 of 16




               14.    Have you, or any of those close to you, ever been questioned in any matter

by a federal, state, or local law enforcement agency?

               15.    Have you ever been a witness or a complainant in any federal or state

prosecution?

               16.    Are you, or is any member of your family, any associate or close friend,

now under subpoena or, to your knowledge, about to be subpoenaed in any criminal case?

               17.    Have you, or has any member of your family, any associate or close

friend, ever been charged with a crime? [As to any prospective juror who answers affirmatively,

the Court is respectfully requested to inquire into the circumstances of each crime.]

               18.    Have you, or have any of your relatives, associates, or close friends ever

been the subject of any investigation or accusation by any federal or state grand jury, or by any

congressional committee? [As to any prospective juror who answers affirmatively, the Court is

respectfully requested to inquire into the circumstances of each investigation or accusation.]

               19.    Have you, or any of your close friends or relatives, ever been a victim of a

crime? [As to any prospective juror who answers affirmatively, the Court is respectfully

requested to inquire into the circumstances of each crime.]

               20.    Have you, or any of your close friends or relatives, ever been questioned

or interrogated by a member of the United States Attorney’s Office for the Southern District of

New York, the FBI or any other law enforcement agency? [As to any prospective juror who

answers affirmatively, the Court is respectfully requested to inquire into the circumstances of

each incident and that prospective juror=s reaction to how he or she was treated by the

respective agency.]


                                                 7
         Case 1:19-cr-00869-ER Document 112 Filed 09/10/21 Page 8 of 16




                         KNOWLEDGE OF TRIAL PARTICIPANTS

               21.     The Government is represented here, as in all cases where it is a party

before the Court, by the United States Attorney for the Southern District of New York – who is

Audrey Strauss. The conduct of the trial will be in the immediate charge of Assistant United

States Attorneys Scott Hartman, Andrew Thomas, and Noah Solowiejczyk. [Please ask counsel

to stand.] Do any of you know Ms. Strauss, Mr. Hartman, Mr. Thomas or Mr. Solowiejczyk?

Joining the Assistant United States Attorneys in the courtroom are Micah Gill and Peter

Charalambous, paralegals with the U.S. Attorney’s Office, and Robert Hupcher, Special Agent

with the FBI. Have you had any dealings either directly or indirectly with any of these

individuals?

               22.     The defendant in this case is NEIL COLE [Please ask the defendant to

stand.] Do any of you know, or have you had any dealings, directly or indirectly, with Mr.

COLE, or with any relative, friend or associate of his? To your knowledge, do any of your

relatives, friends, associates, or employers know Mr. COLE?

               23.     COLE is represented at this trial by Lorin Reisner, Richard Tarlowe, and

Andrew Reich of the law firm Paul, Weiss, Rifkind, Wharton & Garrison [Please ask counsel to

stand.] Do any of you know Mr. Reisner, Mr. Tarlowe, or Mr. Reich?

               24.     If you have seen, heard or read about any of the prosecutors, lawyers, law

enforcement officers, or the defendant, is there anything about that would prevent you from

rendering a fair and impartial verdict in this case?




                                                  8
         Case 1:19-cr-00869-ER Document 112 Filed 09/10/21 Page 9 of 16




                25.     Does any juror know or has he or she had any dealings, either directly or

indirectly, with any of the following individuals or companies whose names may come up during

the trial, or who may be witnesses in this case:

              [The Government will provide the Court with a list of its prospective witnesses
and other names that may be mentioned during the trial. The Court also is requested to read the
names of witnesses included on any lists provided by the defendant.]

                26.     Certain conduct at issue in this case took place at the following locations:

              [The Government will provide the Court with a list of relevant places that may be
mentioned during the trial.]

                Are any of you familiar with these specific locations? What do you know

about these areas? Do you think that your familiarity with these areas will affect your ability

to render a fair verdict?

                            PRIOR JURY SERVICE AND LAWSUITS

                27.     Have you ever been a juror in a civil or criminal case or served on a grand

jury, state or federal? If yes, what type of case was it? When was it? Did you deliberate, and

did the jury reach a verdict (without stating what the verdict was)?

                28.     Have you ever been a plaintiff in a lawsuit, meaning have you ever sued

 someone? Have you ever been a defendant in a lawsuit, meaning have you ever been sued? If

 so, what was the nature of the allegations?

                            VIEWS ON WITNESSES AND EVIDENCE

                29.     Law Enforcement Personnel: The witnesses in this case may include,

 among others, special agents with the Federal Bureau of Investigation. Do you have any strong

 feelings, impressions, or opinions that would prevent you from evaluating the testimony of a




                                                   9
       Case 1:19-cr-00869-ER Document 112 Filed 09/10/21 Page 10 of 16




law enforcement officer fairly and impartially? Would you be more likely to believe or

disbelieve a witness merely because he or she is a law enforcement officer?

              30.     Investigative Techniques: Does anyone have any expectations about the

types of evidence that the Government might present in criminal trials? Would any of you be

unable to follow the Court’s instructions that the Government is not required to use any

particular techniques when investigating and presenting evidence of a crime?

              31.     Cooperating Witnesses: Some of the witnesses called by the Government

may have been involved in some of the crimes charged in the indictment. These witnesses have

pled guilty and are testifying pursuant to lawful cooperation agreements with the Government.

Some of these witnesses may be hoping that their cooperation will result in a reduced sentence

or some other benefit. There is nothing unlawful about the Government’s use of such

witnesses. Do any of you have problems with this type of witness such that you may be unable

to be fair and impartial? Would you have any bias for or against the Government because of

testimony obtained in this manner? I will also instruct you that it is no concern of yours why

the Government has chosen to offer witnesses cooperation agreements, and you are not to

speculate about the reasons. Would you have any difficulty following my instructions on the

law in this regard?

              32.     Immunized Witnesses. You will also hear testimony in this case from

witnesses who are testifying pursuant to a grant of immunity. At the end of the case, I will give

you more detailed instructions on this matter. For now, it is enough for you to know that an

immunity order compels a witness’s testimony and prevents the Government from using the

witness’s statements to prosecute the witness, but an immunity order does not protect the

witness from a prosecution for perjury, making false statements, and obstruction of justice if the
                                              10
       Case 1:19-cr-00869-ER Document 112 Filed 09/10/21 Page 11 of 16




witness lies on the stand. The use of such a witness is also perfectly legal and is often a

necessary law enforcement tool. Do any of you have any experience with or feelings about the

use of witnesses who are testifying under orders of immunity, or the use of evidence or

information obtained from these types of witnesses, which would make it difficult for you to

render a fair and impartial verdict? Would you have any bias for or against the Government

because of evidence obtained in this manner?

              33.     Expert Witnesses. You also may hear testimony from expert witnesses.

Have any of you had any experiences with experts, or do you have any general feelings about

the use of experts, that would make it difficult for you to render a wholly fair and impartial

verdict?

              34.     Persons Not On Trial: You might hear evidence in this trial of criminal

activity committed by people other than the defendant. Those other individuals are not on trial

here. You may not draw any inference, favorable or unfavorable, towards the Government or

the trial defendant from that fact. You also may not speculate as to the reason why other

persons are not on trial. Is there any juror who cannot follow this instruction or who for this

reason would have difficulty rendering a fair and impartial verdict?

                         FUNCTION OF THE COURT AND JURY

              35.     The function of the jury is to decide questions of fact. As a juror, you are

the sole judge of the facts and nothing that the Court or the attorneys say or do may intrude in

any way on your role as the exclusive fact finder. However, when it comes to the law, you are

to take your instructions from the Court and you are bound by those instructions. You may not

substitute your ideas of what the law is or what you may think the law should be. At the

conclusion of this case, your job will be to determine whether or not a defendant is guilty as
                                                11
        Case 1:19-cr-00869-ER Document 112 Filed 09/10/21 Page 12 of 16




charged in the Indictment. Does any juror have any difficulty with that principle, or any

problem in accepting and following the instruction of the law that I will give you in this case?

              36.      Will each of you accept the proposition that the question of punishment is

for the Court alone to decide and that the possible punishment must not enter into your

deliberations as to whether the defendants on trial here are guilty?

              37.      Will each of you accept the proposition of law that sympathy must not

enter into the deliberations of the jurors as to whether a defendant is guilty or not guilty, and

that only the evidence produced here in Court may be used by you to determine whether a

defendant is guilty or not guilty of the crimes charged?

              38.      It is not a particularly pleasant duty to find another individual guilty of

committing a crime. Is there any juror who feels that even if the evidence established a

defendant’s guilt beyond a reasonable doubt, he or she might not be able to render a guilty

verdict for reasons unrelated to the law and the evidence?

              39.     Do any of you have any religious, philosophical or other beliefs that

would make you unable to render a guilty verdict for reasons unrelated to the law and the

evidence?

              40.      In these questions, I have tried to direct your attention to possible reasons

why you might not be able to serve as a fair and impartial juror. Aside from the previous

questions I have asked, does any juror have the slightest doubt in his or her own mind, for any

reason whatsoever, about his/her ability to conscientiously, fairly, and impartially serve in this

case and to render a true and just verdict without fear, favor, sympathy, or prejudice, and

according to the law as it would be explained to you?


                                                12
        Case 1:19-cr-00869-ER Document 112 Filed 09/10/21 Page 13 of 16




                         GENERAL QUESTIONS FOR THE PANEL

               41.     Does any juror have a problem with his or her hearing or vision that would

prevent him or her from giving full attention to all of the evidence at this trial?

               42.     Is any juror taking any medication that would prevent him or her from

giving full attention to all of the evidence at this trial?

               43.     Does any juror have any difficulty in reading or understanding English?

               44.     This courthouse has implemented a number of safety protocols in response

to the COVID-19 pandemic. Among these protocols is a questionnaire that all persons entering

the courthouse must answer before entering. The questions include: (1) Have you experienced

any COVID-19 symptoms within the last 14 days that are not explained by allergies or an

underlying condition?; (2) Have you had close contact within the past 14 days with anyone

experiencing any COVID-19 symptoms that are not explained by allergies or an underlying

condition; (3) Within the past 14 days, have you tested positive for COVID-19, or been told by

a health care provider to assume you have COVID-19 due to symptoms?; (4) Within the past 14

days, have you had close contact with a person with COVID-19, during the period starting 48

hours before the onset of their symptoms or their positive COVID-19 test?; (5) Have you

returned from international travel, or a cruise ship or river voyage within the past 14 days?; (6)

Within the past 14 days, have you returned from travel to a state that has a significant degree of

community-wide spread of COVID-19?; and (7) Within the past 14 days, have you attended a

large gathering (more than 100 people) where people within 6 feet of you were forcefully

exhaling (e.g., singing, shouting, chanting) and either you or the people around you were not

wearing masks? An affirmative response to any of these questions will result in denial of entry


                                                  13
       Case 1:19-cr-00869-ER Document 112 Filed 09/10/21 Page 14 of 16




into the courthouse. Do any of you anticipate being denied entry to the courthouse as a result of

an affirmative response to any of these questions over the next 5 weeks?

                          INDIVIDUAL JUROR’S BACKGROUND

              45.    The Government respectfully requests that the Court ask each juror to

state the following information:

                     a.      the juror’s age;

                     b.      the juror’s family status (including whether the juror has any
                             children or grandchildren and, if so, the ages of the children);

                     c.      the area in which the juror resides;

                     d.      where the juror was born;

                     e.      the juror’s educational background, including the highest degree
                             obtained;

                     f.      whether the juror has served in the military;

                     g.      the juror’s occupation;

                     h.      the name and general location of the juror’s employer, and the
                             period of employment with that employer;

                     I.      the same information concerning other employment within the last
                             five years;

                     j.      the same information with respect to the juror’s spouse and any
                             working children (only current employer);

                     k.      what newspapers and magazines the juror reads and how often;

                     l.      the websites that the juror reads regularly and/or posts comments
                             or information on;

                     l.      what television programs the juror regularly watches; and

                     m.      the juror’s hobbies and leisure-time activities.


                                                14
         Case 1:19-cr-00869-ER Document 112 Filed 09/10/21 Page 15 of 16




                     INSTRUCTIONS FOLLOWING IMPANELING JURY

               46.     From this point on until you retire to deliberate on your verdict, it is your

duty not to discuss this case and not to remain in the presence of other persons who may be

discussing this case. This rule about not discussing the case with others includes discussions

even with members of your own family and your friends.

               47.     If at any time during the course of this trial, any person attempts to talk to

you or to communicate with you about this case, either in or out of the courthouse, you should

immediately report such an attempt to me through my deputy clerk. In this regard, let me explain

to you that the attorneys and the defendants in a case are not supposed to talk to jurors, even to

offer a friendly greeting. So if you happen to see any of them outside this courtroom they will,

and should, ignore you. Please do not take offense. They will only be acting properly by doing

so.

               48.     Just as you must not have any in-person communications about this case,

you must not communicate with anyone about the case by cellphone, through email, Blackberry,

iPhone, text messaging or Twitter, through any blog or website, through any internet chat room,

or by way of any other social networking websites, including Facebook, My Space, LinkedIn, or

YouTube. Similarly, you must not use these tools to post any information about the case on the

internet. Do not do any research or make any investigation on your own about any matters

relating to this case or this type of case. This means, for example, that you must not consult

reference works or dictionaries, search the internet, websites, blogs, or use any other electronic

tools to obtain information about this case, this type of case, the parties in this case, or anyone

else involved in this case. You must decide this case based only on the evidence


                                                  15
         Case 1:19-cr-00869-ER Document 112 Filed 09/10/21 Page 16 of 16




                                              16
presented in the courtroom and my instructions about the law. It would be improper for you

supplement that information on your own.



Dated:        New York, New York
              September 10, 2021

                                    Respectfully submitted,

                                    AUDREY STRAUSS
                                    Acting United States Attorney for the
                                    Southern District of New York


                             By:    /s/ ____________________
                                    Scott Hartman
                                    Noah Solowiejczyk
                                    Andrew Thomas
                                    Assistant United States Attorneys
